internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number person to contact - id contact telephone number uil legend b d dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request you will operate an educational grant program you fund an internship program which places students from local universities in health care facilities placement sites in the greater b area the goal of the internship program is to increase access to health care in spanish-speaking and other underserved communities you will partner with schools in the d area the schools with which you partner will advertise post and disseminate information about your internship program to their students and solicit or recruit qualified applicants all internships are for one academic year a minimum of either two semesters or three quarters applicants must be a currently enrolled student submit a resumé and submit a personal statement addressing what they intend to do upon obtaining their degree and explain their circumstances demonstrating financial need either the school forwards application materials from qualified students or the students submit their applications directly to you or the placement site your selection committee is comprised of you the placement site and occasionally a representative from the college attended by the student students are selected according to the following criteria e commitment to serve the health-care needs of latino or other underserved community upon graduation financial need minimum grade point average determined to demonstrate a likelihood of academic success the factors used to determine financial need are household_income and the number of persons dependent on that income household expenses are also considered applicants are required to submit a personal statement addressing among other things financial need federal poverty guidelines are used in determining eligibility while you do not have a strict income threshold family incomes more than above the federal poverty guidelines would render an applicant ineligible the terms and conditions under which you ordinarily award paid internships are as follows e e e e recipients must be currently enrolled students and remain enrolled throughout the internship period an exception may be made on a case-by-case basis for a student who graduates shortly before completing the internship recipients must work at their placement site a minimum of hours per week for one academic year the total number of hours required is determined by the number of weeks for which classes are normally held at the student’s school recipients must be reliable conscientious and professional in their performance of their internships recipients must sign a sworn statement that they have no conflict of interest or relationship to your staff or board members you maintain a close working relationship with the staff at each school and the supervisors at each placement site this includes regular follow-up and communication internship stipends are paid in three installments if necessary an internship may be terminated by the recipient’s school or placement site in conjunction with you all internship checks are paid directly to the recipient so long as they remain in school in good standing and fulfill the requirements of the internships placement regular communication with the schools and sites assure that stipends are suspended if the recipient does not meet all the requirements letter catalog number 58222y if the recipient fails to fulfill any of the agreed upon obligations and or responsibilities the recipient is required to pay back all money paid_by you for the education of the recipient plus per annum accounting from the date you notify the recipient of the amount that you will be reimbursed you will maintain all records relating to individual grants including information used to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance long-term low-interest loans that private_foundations make for educational_purposes can be considered grants under code sec_4945 and revrul_77_434 c b other conditions that apply to this determination_letter catalog number 58222y e e e e e e this determination covers only the grant loan program described above this approval will apply to succeeding grant loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants loans to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant loan distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
